Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.
This action is responsive to Applicant’s request for continued examination and amendment/remarks filed 10/04/2021.  Claims 1-21 are currently pending.
The IDS statement filed 08/04/2021 has been considered.  An initialed copy accompanies this action.
In response to the present claim amendments, the 103 rejections based on Hoshino (US 7,692,032) in view of Yamada et al. (US 6,114,429) are maintained and further incorporate the Sekiba reference (US 2010/0140538) cited on the IDS statement filed 08/04/2021 as an alternative secondary reference.  See the revised 103 rejections, below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 6, 9, 10, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US 7,692,032, hereinafter Hoshino) in view of Yamada et al. (US 6,114,429, hereinafter Yamada) or Sekiba (US 2010/0140538).
As to claim 1, Hoshino teaches a thermally conductive polysiloxane composition (thermal conductive silicone composition, abstract, which comprises polysiloxane component(s), col. 5 lines 42-44) comprising:
A) a thermally conductive filler (col. 1 lines 51-64 and col. 5 lines 23-35; see also component C in Table 1), 
B) a siloxane compound represented by and meeting the claimed general formula (1) wherein R1 is a group having an alkoxysilyl group with 1 to 4 carbon atoms, R2 is a group having a siloxane unit represented by the general formula (2) or a monovalent hydrocarbon group having 6 to 18 carbon atoms, wherein R4’s are independently a monovalent hydrocarbon group having 1 to 12 carbon atoms, Y is a group selected from the group consisting of R1, R4, and an aliphatic unsaturated group, and d is an integer of 2 to 500, each X is independently a divalent hydrocarbon group having 2 to 10 carbon atoms, each of a and b is independently an integer of 1 or more, c is an integer of 0 or more, a + b + c is 4, and each R3 is independently a monovalent hydrocarbon group having 1 to 6 carbon atoms or a hydrogen atom (see the cyclic siloxane compound at col. 2 lines 4-50; see also the exemplary compounds thereof meeting the claimed siloxane compound and general formulae thereof at col. 4 to col. 5 of the reference; see also compounds B-1 to B-3 at col. 8 and Table 1), 
D) a polyorganosiloxane containing at least one aliphatic unsaturated group per molecule (col. 5 line 45 to col. 6 line 22; see also component A in Table 1),
E) a polyorganohydrogensiloxane having two or more hydrogen atoms bonded to silicon atoms per molecule (col. 5 line 45-49 and col. 6 lines 22-38; see also component D in Table 1), and 
F) a platinum-based catalyst (col. 5 lines 45-49 and col. 6 lines 39-52; see also component F in Table 1). 
Hoshino teaches the cyclic siloxane (hydrolytic siloxane) is compounded in an amount of preferably 5 to 500 parts by weight based on 100 parts by weight of a based polymer having a curable functional group and the amount of filler is compounded in an amount of 100 to 2800 parts by weight per 100 parts by weight of a based polymer having a curable functional group (col. 5 lines 13-23 and 35-41), which corresponds to 5 to 500 parts by weight of the cyclic siloxane per 100 to 2800 parts by weight of the thermally conductive filler.  Furthermore, Table 1 demonstrates the cyclic siloxane (component B) is present in an amount of 20 to 70 parts by weight based upon approximately 1500 parts by weight of the thermally conductive filler (component C), which corresponds to a range of 1.33 to 4.67 parts by weight of the cyclic siloxane per 100 parts by weight of the thermally conductive filler, and falls within the claimed blending amount of component B of 0.01-20 parts by mass relative to 100 parts by mass of component A.  
Hoshino fails to teach the thermally conductive polysiloxane composition comprises an alkoxysilane compound of the general formula R11eR12fSi(OR13)4-(e+f), i.e., the claimed C) component.  
However, Yamada teaches a thermally conductive silicone composition comprising 0.01 to 10 wt.% of an alkoxysilane of the general formula R8dSi(OR9--)4-d where R8 are independently monovalent hydrocarbon groups, and exemplary alkoxysilanes are C6H13Si(OCH3)3, C8H17Si(OC2H5)3, etc. which meet the claimed alkoxysilane compound and general formula thereof (abstract and col. 14 line 65 to col. 15 line 40).  The addition of the alkoxysilane to an organopolysiloxane-containing thermally conductive composition contributes to improving the reliability of the composition, steadily displaying thermally conductive properties over a long period of time without bleeding/separating (abstract and col. 2 line 50 to col. 3 line 11).  The amount of alkoxysilane overlaps the claimed blending amount of component C in a range from 0.01 to 12 parts by mass relative to 100 parts by mass of component A (0.01-10 wt.% of alkoxysilane to 50-94.98 wt.% of the thickener/thermally conductive filler, abstract).
Alternatively, Sekiba teaches a thermally conductive silicone composition comprising an alkoxysilane compound of the general formula R5eSi(OR6)(4-e) where R5 are monovalent hydrocarbon groups such as methyl, ethyl, propyl, butyl, hexyl, decyl, or similar linear alkyl groups and R6 are alkyl groups and preferably methyl (abstract and para. 0043-0045).  The alkoxysilane compound (disclosed as component F) is provided in an amount of 0.01 to 5 parts by weight per 100 parts by weight of a thermally conductive filler in the composition (disclosed as component D) because amounts below the lower limit will impair the formability of the silicone elastomer composition or will cause separation of the thermally conductive filler during storage and amounts above the recommended upper limit will impair physical strength of the obtained silicone elastomer.  In other words, the addition of the alkoxysilane in the disclosed range is required for the reliability, formability, and strength of the composition.  The amount of alkoxysilane falls within the claimed blending amount of component C in a range from 0.01 to 12 parts by mass relative to 100 parts by mass of component A (0.01 to 5 parts by weight alkoxysilane per 100 parts by weight of a thermally conductive filler, described above).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide an alkoxysilane as taught by Yamada in the siloxane/polysiloxane-based composition of Hoshino in order to obtain a thermally conductive polysiloxane/silicone-based composition having sufficient thermally conductive properties over a long period of time without bleeding/separating of the composition, i.e., improved reliability of the composition.  Alternatively, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide an alkoxysilane as taught by Sekiba in the siloxane/polysiloxane-based composition of Hoshino in order to obtain a thermally conductive polysiloxane/silicone-based composition having sufficient reliability, formability, and strength of the composition.
	As to claim 2, the combination of Hoshino in view of Yamada or Sekiba overlaps and encompasses the claimed blending ratio of B:C being in a range of 95:5 to 55:45 in terms of a mass ratio.  Hoshino teaches the cyclic siloxane (hydrolytic siloxane) is compounded in an amount of preferably 5 to 500 parts by weight based on 100 parts by weight of a based polymer having a curable functional group (col. 5 lines 13-23), which is later clarified in the reference as corresponding to at least 1.25-4.38 wt.% of the composition since Table 1 demonstrates the cyclic siloxane (component B) is present in an amount of 20 to 70 parts by weight based upon approximately 1600 parts by weight of the total composition.  Yamada teaches the alkoxysilane is provided in an amount of 0.01 to 10 wt.% of the thermally conductive composition or Sekiba teaches he alkoxysilane compound is provided in an amount of 0.01 to 5 parts by weight per 100 parts by weight of a thermally conductive filler in the composition, as described above.
In the event the disclosed ranges fail to overlap/encompass the claimed ratio under a prima facie case of obviousness, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to vary and optimize the amounts of hydrolytic/cyclic siloxane and alkoxysilane provided by each of the references in order to tailor the resultant properties of the thermally conductive composition, i.e., find an optimal ratio of the hydrolytic/cyclic siloxane and alkoxysilane in view of balancing the efficiency in processing the thermally conductive filler provided by the hydrolytic/cyclic siloxane (col. 2 lines 55-63 of Hoshino) and improved composition reliability provided by the alkoxysilane (abstract and col. 2 line 50 to col. 3 line 11 of Yamada, or abstract and para. 0043-0045 of Sekiba).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	As to claims 5 and 9, Hoshino teaches a silicone rubber obtained by curing the thermally conductive polysiloxane composition (Table 1; also, the purpose of providing the platinum-based catalyst and other components is for the composition to be curable to obtain a cured silicon composition, i.e., rubber, col. 5 line 41 to col. 6 line 52).
	As to claims 6 and 10, Hoshino teaches teach an electric part comprising the silicone rubber/cured thermally conductive polysiloxane composition (col. 7 lines 1-7; note, the background of Hoshino’s invention is drawn to a composition for improving heat dissipation of electronic devices, too).
	As to claims 16-21, Hoshino’s preferred amount of cyclic siloxane and thermally conductive filler (20 to 70 parts by weight cyclic siloxane based upon approximately 1500 parts by weight of the thermally conductive filler corresponding to a range of 1.33 to 4.67 parts by weight of the cyclic siloxane per 100 parts by weight of the thermally conductive filler) falls within the claimed ranges among claims 16, 17, and 19 and overlaps the claimed ranges among claims 18, 20, and 21.  Yamada’s amount of alkoxysilane to thermally conductive filler (0.01-10 wt.% of alkoxysilane to 50-94.98 wt.% of the thickener/thermally conductive filler) overlaps the claimed ranges among claims 16-21, or Sekiba’s amount of alkoxysilane to thermally conductive filler (0.01 to 5 parts by weight alkoxysilane per 100 parts by weight of a thermally conductive filler) substantially overlaps the claimed ranges among claims 16, 17, and 20 (the disclosed 0.01-5 pph filler is substantially the same as the claimed 0.05-5 and 0.1-5 pph filler) and overlaps the claimed ranges among claims 18, 19, and 21.  The claimed ranges are prima facie obvious over the references.
In the event further modification is necessary for the references to meet the claimed blending amounts of B and/or C relative to 100 parts by mass component A under a prima facie case of obviousness, the rationale as set forth in the above rejection of claim 2 similarly applies.  At the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to vary and optimize the amounts of hydrolytic/cyclic siloxane and/or alkoxysilane provided by each of the references in order to tailor the resultant properties of the thermally conductive composition, i.e., find an optimal ratio of the hydrolytic/cyclic siloxane and alkoxysilane in view of balancing the efficiency in processing the thermally conductive filler provided by the hydrolytic/cyclic siloxane (col. 2 lines 55-63 of Hoshino) and improved composition reliability provided by the alkoxysilane (abstract and col. 2 line 50 to col. 3 line 11 of Yamada, or abstract and para. 0043-0045 of Sekiba). 

Claims 3, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US 7,692,032, hereinafter Hoshino) in view of Yamada et al. (US 6,114,429, hereinafter Yamada) or Sekiba (US 2010/0140538) as applied to claims 1, 2, 5, 6, 9, 10, and 16-21 above, and further in view of Aoki et al. (US 7,279,224, hereinafter Aoki) or Gubbels et al. (US 10,808,154, utilizing the earlier effectively filed disclosure of GB 1613414.0, hereinafter Gubbels; the foreign priority document is available in the file wrapper of US 10,808,154, i.e., 16/322,651).
Hoshino in view of Yamada or Sekiba teaches a thermally conductive polysiloxane composition comprising a thermally conductive filler, a siloxane compound represented by and meeting the claimed general formula (1), an alkoxysilane compound represented by and meeting the claimed general formula (3), a polyorganosiloxane containing at least one aliphatic unsaturated group per molecule, a polyorganohydrogensiloxane having two or more hydrogen atoms bonded to silicon atoms per molecule, and a platinum-based catalyst, as described above.
As to claims 3 and 7, Hoshino in view of Yamada or Sekiba fail to teach the thermally conductive filler comprises 20-70% by mass of inorganic particles having an average particle diameter of 30-150 micrometers, 1-50% by mass of inorganic particles having an average particle diameter of 1-30 micrometers, and 1-50% by mass of inorganic particles having an average particle diameter of 0.1-1 micrometers.
However, Aoki teaches a thermally conductive composition comprising a heat conductive filler with a silicone resin and/or silicone rubber (abstract), where the heat conductive filler comprises two or more fillers with different average particle diameters among the broad range of 0.1 to 100 micrometers in order to approach the closest possible packing of fillers in the composition, which improve the thermal conductivity of the composition (col. 5 lines 31-62).  In other words, Aoki teaches the general conditions of the claim requiring two or more, i.e., three, thermally conductive fillers of differing particle sizes over the broad range of 0.1 to 100 micrometers, and a person of ordinary skill in the art could further tailor and optimize each size/relative amount of the thermally conductive particles in order to obtain the best packing of thermally conductive filler and improved thermal conductivity of the composition.
Alternatively, Gubbels teaches thermally conductive silicone compositions (abstract) comprising a mixture of thermally conductive fillers having differing particle sizes in order to improve packing efficiency and enhancing heat transfer of the composition (col. 10 lines 13-50 of the patent; para. 0053-0056 of GB 1613414.0), where the examples comprise a mixture of thermally conductive fillers of 40 micrometers, 3.1 micrometers, and 0.44 micrometers average particle diameters in amounts of 68 wt.%, 21 wt.%, and 12 wt.%, respectively (col. 16 and Example 1 of the patent; para. 0098 and 0101 of GB 1613414.0).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a mixture of three thermally conductive fillers having average particle diameters and relative % mass encompassing those claimed as taught by Aoki or Gubbels in the composition of Hoshino in view of Yamada or Sekiba in order to obtain a thermally conductive polysiloxane composition having improved packing efficiency of the thermally conductive fillers and an enhanced heat transfer/conductivity resulting therefrom. 
	As to claim 12, Hoshino teaches a silicone rubber obtained by curing the thermally conductive polysiloxane composition (Table 1; also, the purpose of providing the platinum-based catalyst and other components is for the composition to be curable to obtain a cured silicon composition, i.e., rubber, col. 5 line 41 to col. 6 line 52).
	As to claim 13, Hoshino teaches teach an electric part comprising the silicone rubber/cured thermally conductive polysiloxane composition (col. 7 lines 1-7; note, the background of Hoshino’s invention is drawn to a composition for improving heat dissipation of electronic devices, too).

Claims 4 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US 7,692,032, hereinafter Hoshino) in view of Yamada et al. (US 6,114,429, hereinafter Yamada) or Sekiba (US 2010/0140538) as applied to claims 1, 2, 5, 6, 9, 10, and 16-21 above, and further in view of Kato et al. (US 2017/00831578, hereinafter Kato).
Hoshino in view of Yamada or Sekiba teaches a thermally conductive polysiloxane composition comprising a thermally conductive filler, a siloxane compound represented by and meeting the claimed general formula (1), an alkoxysilane compound represented by and meeting the claimed general formula (3), a polyorganosiloxane containing at least one aliphatic unsaturated group per molecule, a polyorganohydrogensiloxane having two or more hydrogen atoms bonded to silicon atoms per molecule, and a platinum-based catalyst, as described above.
Hoshino in view of Yamada or Sekiba fail to teach the composition further comprises fumed silica chemically treated with a silazane compound, wherein the blending amount of the fumed silica is 0.1 to 10 parts by mass relative to 100 parts by mass of the polyorganosiloxane. 
However, Kato teaches a thermally conductive silicone composition (abstract) comprising a silica-based filler including fumed silica treated with an organosilazane compound in order to improve the adhesive durability of the thermally conductive silicone composition (para. 0056).  Kato teaches the content amount of the fumed silica/silica-based filler is preferably within the range of 1 to 20 parts by mass per 100 parts by mass of an organopolysiloxane (para. 0057), which overlaps and encompasses the claimed range of 0.1 to 10 parts by mass relative to 100 parts by mass of the polyorganosiloxane. 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a silazane surface-treated fumed silica as taught by Kato in the composition of Hoshino in view of Yamada or Sekiba in order to obtain a thermally conductive polysiloxane composition having an improved adhesive durability.

Claims 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US 7,692,032, hereinafter Hoshino) in view of Yamada et al. (US 6,114,429, hereinafter Yamada) or Sekiba (US 2010/0140538), and further in view of Aoki et al. (US 7,279,224, hereinafter Aoki) or Gubbels et al. (US 10,808,154, utilizing the earlier effectively filed disclosure of GB 1613414.0, hereinafter Gubbels; the foreign priority document is available in the file wrapper of US 10,808,154, i.e., 16/322,651) as applied to claims 1-3, 5-7, 9, 10, 12, 13, and 16-21 above, and further in view of Kato et al. (US 2017/00831578, hereinafter Kato).
Hoshino in view of Yamada or Sekiba and further in view of Aoki or Gubbels teaches a thermally conductive polysiloxane composition comprising a thermally conductive filler, a siloxane compound represented by and meeting the claimed general formula (1), an alkoxysilane compound represented by and meeting the claimed general formula (3), a polyorganosiloxane containing at least one aliphatic unsaturated group per molecule, a polyorganohydrogensiloxane having two or more hydrogen atoms bonded to silicon atoms per molecule, and a platinum-based catalyst, wherein the thermally conductive filler comprises 20-70% by mass of inorganic particles having an average particle diameter of 30-150 micrometers, 1-50% by mass of inorganic particles having an average particle diameter of 1-30 micrometers, and 1-50% by mass of inorganic particles having an average particle diameter of 0.1-1 micrometers, as described above.
As to claim 11, Hoshino in view of Yamada or Sekiba and further in view of Aoki or Gubbels fail to teach the composition further comprises fumed silica chemically treated with a silazane compound, wherein the blending amount of the fumed silica is 0.1 to 10 parts by mass relative to 100 parts by mass of the polyorganosiloxane. 
However, Kato teaches a thermally conductive silicone composition (abstract) comprising a silica-based filler including fumed silica treated with an organosilazane compound in order to improve the adhesive durability of the thermally conductive silicone composition (para. 0056).  Kato teaches the content amount of the fumed silica/silica-based filler is preferably within the range of 1 to 20 parts by mass per 100 parts by mass of an organopolysiloxane (para. 0057), which overlaps and encompasses the claimed range of 0.1 to 10 parts by mass relative to 100 parts by mass of the polyorganosiloxane. 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a silazane surface-treated fumed silica as taught by Kato in the composition of Hoshino in view of Yamada or Sekiba and Aoki or Gubbels in order to obtain a thermally conductive polysiloxane composition having an improved adhesive durability.
	As to claim 14, Hoshino teaches a silicone rubber obtained by curing the thermally conductive polysiloxane composition (Table 1; also, the purpose of providing the platinum-based catalyst and other components is for the composition to be curable to obtain a cured silicon composition, i.e., rubber, col. 5 line 41 to col. 6 line 52).
	As to claim 15, Hoshino teaches teach an electric part comprising the silicone rubber/cured thermally conductive polysiloxane composition (col. 7 lines 1-7; note, the background of Hoshino’s invention is drawn to a composition for improving heat dissipation of electronic devices, too).
Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive.  Applicant argues claims as amended patentably distinguish over the cited prior art of record (Hoshino et al. US 7,692,032, Yamada et al. US 6,114,429, and Sekiba US 2010/0140538) because the claimed composition demonstrates unexpected results by way of the recited blending amounts of components B (a cyclic siloxane) and C (an alkoxysilane) while the variables of component B in which a + b + c in the formula (1) is 4 impart thixotropic properties that prevent slumping without markedly increasing the viscosity of the composition while “a change of the hardness of a cured product of the composition with time can be reduced.”  
Applicant’s arguments regarding the comparative showing in the instant application’s original specification demonstrating superior, unexpected results of the claimed composition have been carefully considered but are not persuasive because the claims are not deemed patentable over the reference of record since the claims remain not commensurate in scope with the probative value of data in the examples. 
It is noted claim 1 recites broad blending amounts of “wherein a blending amount of component (B) is in a range of from 0.01 to 20 parts by mass, relative to 100 parts by mass of component (A), and wherein a blending amount of component (C) is in a range of from 0.01 to 12,” claim 21 recites more specific blending amounts of “wherein the blending amount of component (B) is in a range of from 1.54 to 1.76 parts by mass, relative to 100 parts by mass of component (A), and wherein the blending amount of component (C) is in a range of from 0.44 to 0.66,” and claims 16-20 recite intermediate ranges in between.  
At the onset, note that, Hoshino’s cyclic siloxane meeting the claimed component B preferably has a formula corresponding to the claimed general formula (1) where a + b + c is 4 (see the exemplary compounds and general formulae thereof at col. 4 to col. 5 of the reference; see also compounds B-1 to B-3 at col. 8 and Table 1) and is present in an amount of 20 to 70 parts by weight based upon approximately 1500 parts by weight of the thermally conductive filler (component C in the reference), which corresponds to a range of 1.33 to 4.67 parts by weight of the cyclic siloxane per 100 parts by weight of the thermally conductive filler, and falls within the claimed blending amount of component B of 0.01-20 parts by mass relative to 100 parts by mass of component A of claim 1; Yamada et al.’s amount of alkoxysilane overlaps the claimed blending amount of component C in a range from 0.01 to 12 parts by mass relative to 100 parts by mass of component A (0.01-10 wt.% of alkoxysilane to 50-94.98 wt.% of the thickener/thermally conductive filler, abstract); and, Sekiba’s amount of alkoxysilane falls within the claimed blending amount of component C in a range from 0.01 to 12 parts by mass relative to 100 parts by mass of component A (0.01 to 5 parts by weight alkoxysilane per 100 parts by weight of a thermally conductive filler, para. 0045).  The applied prior art is closer to the claimed limitations than alleged by Applicant. 
The Office has carefully considered the contents of the comparative showing.  The comparative showing demonstrates the performance of specific species of components at specific, narrow amounts thereof, whereas the instant claims recite quite broad components/formulae in broad or silent/open-ended amounts.  Specifically, the examples in Table 1 merely demonstrate one species of cyclic siloxane compound component B at amounts of 1.54 to 1.76 parts by mass relative to 100 parts by mass of component A (thermally conductive filler/alumina particles) against compositions devoid of any cyclic siloxane compound or ones having the same species of cyclic siloxane compound in an amount of 2.2 parts by mass relative to 100 parts by mass of component A, and two species of alkoxysilane component C (hexyltrimethoxysilane and decyltriethoxysilane) at amounts of 0.44 to 0.66 parts by mass relative to 100 parts by mass of component A against compositions devoid of any cyclic siloxane compound or ones having the same species of cyclic siloxane compound in an amount of 2.2 parts by mass relative to 100 parts by mass of component A
As to the most broad claimed amounts of components B and C and the scope of the compounds/formulae in claim 1, the single species of component B at 1.54 to 1.76 parts by mass per hundred A and two species of component C at 0.44 to 0.66 parts by mass per hundred A does not demonstrate if the results occur over the entire scope of the claimed formulae and ranges, e.g., the entire scope of the general formula (1) component B at 0.01 to 20 parts by mass per hundred A and the entire scope of the general formula (3) R11eR12fSi(OR13)4-(e+f) at 0.01 to 12 parts by mass per hundred A,  and there is no adequate basis for reasonably concluding that the greater number and variety of compositions included in the claims would behave in the same manner as the few tested compositions.  As to the most specific claimed amounts of components B and C in claim 21, the single species of component B and two species of component does not demonstrate if the results occur over the entire scope of the claimed general formula (1) component B and the general formula (3) R11eR12fSi(OR13)4-(e+f)., there is no adequate basis for reasonably concluding that the greater number and variety of compositions included in the claims would behave in the same manner as the few tested compositions, and there is no evidence the claimed ranges themselves (1.54 to 1.76 parts by mass component B per hundred A and 0.44 to 0.66 parts by mass component C per hundred A) are critical since the comparative examples are far outside the claimed ranges (0.0 and 2.2 are tested for each range) and there is no comparison of values immediately outside or close to the ranges’ end points, e.g., 1.50 and/or 1.80 parts by mass component B per hundred A and 0.40 and/or 0.70 parts by mass component C per hundred A.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972).  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).   
In response to Applicant's further argument that the prior art references are silent about achieving the same effects described in the present invention’s specification (thixotropic properties, preventing slumping, and/or reducing a change of a cured product’s hardness with time) and/or address different problems than the present invention, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Accordingly, the rejections are maintained for the reasons of record.
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
November 23, 2021